Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 14, recite the limitation “a wearable device” in Line 4, respectively. It is unclear if this device is the same or a different one than the device already recited in the claims. For examination purposes, the Examiner will assume that they are the same. Appropriate correction is required.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al (US Patent No. 9,737,123). With regard to Claim 1, Wright discloses a protection casing assembly for a wearable device (combination of 12 and 18), comprising: a main case (16), having a first accommodation space (Fig. 2) and configured to allow the wearable device to be disposed detachably, wherein when the wearable device is disposed in the first accommodation space, the wearable device and the main case define a second accommodation space (where 30 is inserted, Fig. 2) adjacent to a device surface (side surface of 18) of the wearable device; and a frame (14), detachably disposed in the second accommodation space.
With regard to Claim 2, Wright discloses the main case having an inner peripheral surface (Fig. 2), wherein the inner peripheral surface is disposed with a notch (46), and the frame has an insertion part (30), configured to be inserted into the notch.
With regard to Claim 3, Wright discloses the notch further comprising at least one positioning notch (46), the insertion part further comprises at least one positioning bump (30), and when the frame is inserted into the notch, the at least one positioning bump is inserted and fitted into the at least one positioning notch.

With regard to Claim 5, Wright discloses the main case further comprising: a first lateral part (side of 16), having a first connecting unit (Fig. 2) and configured to connect a first wearable accessory (Fig. 13) of the wearable device.
With regard to Claim 6, Wright discloses the main case further comprising: a second lateral part (side of 16), having a second connecting unit (Fig. 13) and configured to connect a second wearable accessory (Fig. 13) of the wearable device.
With regard to Claim 7, Wright discloses the first connecting unit and the second connecting unit including through holes (Fig. 13) that are respectively configured to receive the first wearable accessory and the second wearable accessory of the wearable device.
With regard to Claim 8, Wright discloses the main case further comprising: a lateral part (side of 16), having: a through hole (Fig. 13), having an inner peripheral surface (Fig. 2); a button unit (68), disposed relatively to the inner peripheral surface; and a connecting unit (Fig. 13), configured to connect the button unit with a portion of the inner peripheral surface.
With regard to Claim 9, Wright discloses, when the frame is disposed in the second accommodation space, the frame has a bulge (30) corresponding to a periphery of the main case.

With regard to Claim 11, Wright discloses the device surface being a display surface (Fig. 2).
With regard to Claim 12, Wright discloses the main case reflecting light having a first wavelength, the frame reflects light having a second wavelength, and the first wavelength differs from the second wavelength.
With regard to Claim 13, Wright discloses a wearable device (combination of 12 and 18) protection casing, comprising: is a first accommodation space (Fig. 2), configured to allow the wearable device to be disposed detachably, wherein when the wearable device disposed in the first accommodation space, the wearable device and the wearable device protection casing define a second accommodation space (where 30 is inserted, Fig. 2) adjacent to a device surface (side surface of 18) of the wearable device and the second accommodation space is configured to allow a frame (14) to be disposed detachably.
With regard to Claim 14, Wright discloses a protection casing assembly for a wearable device (combination of 12 and 18), comprising: a main case (16), having: an opening, configured to receive the wearable device; and an accommodation space (Fig. 2), configured to accommodate the wearable device; and a frame (14), disposed in the opening and inserted between the main case and the wearable device, and configured to secure the wearable device in the accommodation space.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses protection cases for wearable devices, similar to Applicant’s claimed invention, having main cases and frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EDWIN A. LEON/Primary Examiner, Art Unit 2833